Case 1:18-cv-01414-CBA-RER Document 22 Filed 10/09/18 Page 1 of 2 PageID #: 96




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------------X
                                                                               JOINT STATUS
DOMINIQUE BRAVO and AMERICAN OVERSIGHT,                                        REPORT

                                            Plaintiffs,
                                                                               18-cv-1414 (CBA-RER)
                                   v.

U.S. DEPARTMENT OF JUSTICE,

                                            Defendant.

-------------------------------------------------------------------X

        The parties submit this Joint Status Report in accordance with this Court’s September 6,

2018 order.

        Plaintiffs and Defendant have nearly reached an agreement whereby Plaintiff will agree

to voluntarily dismiss this action, and Defendant will agree to produce any records responsive to

Plaintiff’s requests that may be subsequently produced to FOIA requestors in related cases. The

parties plan to file a Stipulation of Dismissal with this Court this week.



Dated: October 9, 2018                                        Respectfully submitted,

                                                              /s/ _Daniel A. McGrath_
                                                              Daniel A. McGrath
                                                              pro hac vice
                                                              Cerissa Cafasso
                                                              pro hac vice
                                                              Austin R. Evers

                                                              AMERICAN OVERSIGHT
                                                              1030 15th Street NW, B255
                                                              Washington, DC 20005
                                                              (202) 897-4213
                                                              austin.evers@americanoversight.org
                                                              cerissa.cafasso@americanoversight.org



                                                          1
Case 1:18-cv-01414-CBA-RER Document 22 Filed 10/09/18 Page 2 of 2 PageID #: 97




                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiffs


                                          CHAD A. READLER
                                          Principal Deputy Assistant Attorney General

                                          RICHARD P. DONOGHUE
                                          United States Attorney

                                          ELIZABETH J. SHAPIRO
                                          Deputy Branch Director

                                          /s/ Cesar A. Lopez-Morales         _
                                          CESAR A. LOPEZ-MORALES
                                          Trial Attorney, MA Bar No. 690545
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, N.W., Room 12302
                                          Washington, D.C. 20005
                                          (202) 305-8550 (office)
                                          (202) 616-8460 (fax)
                                          cesar.a.lopez-morales@usdoj.gov

                                          Counsel for Defendant




                                      2
